DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-46, 55, and 64-66 (wherein 64 was a repeated claim numbered 64) have been cancelled. Claims 47-54, 56-64 and 67-69 are still pending in this Application
Response to Arguments/amendments 
Objections to the claims have withdrawn. The amendments overcome the objections.  
Applicant’s argument/remarks, on page 10, with respect to rejections to the claims under double patenting rejecting have been fully considered but they are not persuasive. Therefore, rejections to the claims have been maintained/updated based on the amendments.
 	For purposes of compact prosecution, rejections to claims when pertinent cannot be held in abeyance. A double patenting rejection is still pertinent in this case. 
Applicant’s argument/remarks, on page 11, with respect to rejections to claims 47-66 under 35 USC § 112(b) have been fully considered and are persuasive. Therefore, rejections to the claims under 35 USC § 112 have been withdrawn. The amendments overcome the rejections.  
Applicant’s argument/remarks, on pages 11-12, with respect to rejections to claims under 35 USC § 103(a) have been fully considered and they are persuasive. Therefore, rejections to the claims have been withdrawn based on the amendments. 
However, upon further consideration, a new ground(s) of rejection is made in view of Geinzer et al.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


 US patent 10439401
Instant Application  16549974
	claim 1,  An apparatus, comprising: 
    
     first solar panels;  

    a power inverter (the inverter and regulator comprises the controller) 
connected to the first solar panels to enable receipt of electrical energy from the first solar panels and connected to an electrical grid to enable delivery 
of electrical energy to the electrical grid;  

 a regulator connected to the inverter configured to control the power inverter to deliver to the electrical 
grid electrical energy at a rate that is based on requests received by the regulator each indicating a rate of energy output sought from the first solar 
panels, 

      the received requests collectively indicating at least two distinct nonzero rates of energy output; 
           second solar panels, wherein the second solar panels are not controlled by the regulator, wherein the second solar panels are in the same physical location as the first solar panels (this suggests that the second solar panels are subject to the same environmental conditions as the first solar panels);  and 
       a production assessment subsystem that determines a range of available production rates at 
which the first solar panels are likely to be able to deliver energy at one or more points in the future based on present output of the second solar panels. 
 






    2.  The apparatus of claim 1 wherein the power inverter is capable of being controlled to deliver each of (a) a maximum rate of energy output and (b) one 
or more sub-maximum rates of energy output that is each at a different point in a range between zero and the maximum rate of energy output, wherein, at a time 
before any request is received the regulator controls the power inverter to deliver a sub-maximum rate of energy output. 
 
    3.  The apparatus of claim 1, further comprising a frequency analyzer adapted to determine a frequency at which energy is being provided via the grid; and a request generation subsystem that generates the request received by the regulator to include an indication of a rate of energy output sought from the first solar panels based on the frequency determined by the frequency analyzer. 


    7.  The apparatus of claim 1, wherein the production assessment subsystem determines a range of available production rate at which the first solar panels are likely to be able to deliver energy at one or more points in the 

8.  The apparatus of claim 1 wherein the top of the range determined by the production assessment subsystem is discounted from a theoretical maximum rate. 

    34.  A method in a computing system, comprising: 


       receiving indications each of a rate of energy output needed from a production array of solar panels, the received indications collectively indicating at least two distinct nonzero 
rates of energy output;  
         controlling a power inverter/controller to which the production array of solar panels is connected to deliver to an electrical grid to which the power inverter is connected a rate of energy output that is approximately 
equal to the indicated rate of energy output;  and 
       determining a range of available production rates at which the production array is likely to be able to deliver energy at one or more points in the future, 
       wherein the determining is based on present output of a sentinel array of solar panels, and wherein the sentinel array of solar panels is smaller than the production array of solar panels, and wherein the sentinel array of solar panels is in the same physical location as the production array. 
 












35.  The method of claim 34 wherein the power inverter is capable of being controlled to deliver each of 
     (a) a maximum rate of energy output and 
      (b) one or more sub- maximum rates of energy output that is each at a different point in a range between zero and the maximum rate of energy output, the method further comprising: at a time before the indication is received, controlling the power inverter to deliver a sub-maximum rate of energy output. 











    40.  The method of claim 34 wherein the determining is based on past and present output of the sentinel array of solar panels.

    38.  The method of claim 34, further comprising: determining a frequency at which energy is being provided via the grid;  and generating the received indication of a rate of energy output needed from the production array based on the determined frequency.

      14.  A memory having contents configured to cause a computing system to: 



        
          receive indications each of a rate of energy output sought from a production array of solar panels, the received indications collectively indicating at least two distinct nonzero rates of energy output;
          control, via a regulator, a power inverter/power controller to which the production array of solar panels is connected to deliver to an electrical grid to which the power inverter is connected a rate of energy output that is based on the indicated rate of energy output;  and 
            determine a range of available production rates at which the production array of solar panels is likely to be able to deliver energy at one or more points in the future, 
       wherein the determining is based on present output of a sentinel array of solar panels, and wherein the sentinel array of solar panels is not 
controlled by the regulator, and wherein the sentinel array of solar panels is 
in the same physical location as the production array. 







15.  The memory of claim 14 wherein the delivered rate of energy output is equal to the indicated rate of energy output. 



    16.  The memory of claim 14 wherein the delivered rate of energy output is approximately equal to the indicated rate of energy output. 
 
    21.  The memory of claim 14 wherein the memory has contents configured to cause a computing system to further: determine a frequency at which energy is 



    22.  The memory of claim 21 wherein the generating is performed using a droop curve. 

 
    30.  The memory of claim 28 wherein the determined range of available production rates is based in part on one or more of local climatological patterns, the relative efficiency of local electrical equipment, and the degree 
to which volatility of supply is to be controlled. 
 


23.  The memory of claim 14 wherein the received indication is received from an automatic generation control system operated by a grid balancing authority. 

    
    24.  The memory of claim 23 wherein the received indication is one generated by the automatic generation control system based upon a determined frequency at which energy is being provided via the grid. 
 
    
 
    26.  The memory of claim 23 wherein the received indication is one generated by the automatic generation control system based upon analysis of energy being delivered to and from the grid. 
 
    


 first solar panels; 
    a controller configured to: 
        couple to the first solar panels to receive electrical energy from the first solar panels;         couple to an electrical grid to provide electrical energy to the  electrical grid;  and 
        control a rate at which electrical energy is delivered to the electrical grid based on a request indicating a rate of energy output sought from the first solar panels, 
     

second solar panels independent of control by the controller, wherein the second solar panels are configured to be in vicinity of the first solar panels so as to be subjected to same environmental conditions as the first solar panels;  and 
a production assessment subsystem that determines a range of available production rates at which the first solar panels are likely to be able to deliver energy based on present output of the second solar panels,.  
wherein the range of available production rates is between an upper buffer and a non-zero lower buffer, wherein the rate controlled by the controller is determined to be within the range of available production rates from the second solar panels

48.  The apparatus of claim 47, wherein the controller is controllable to deliver a sub-maximum rate of energy output that is in a range between the lower buffer and a maximum rate of energy output, wherein the controller is controllable to refuse the request if the rate of energy output sought is below the lower buffer.
 
49.  The apparatus of claim 47, further comprising: a frequency analyzer adapted to determine a frequency at which energy is being provided via the grid; and a request generation subsystem that generates the request received by the controller to include the indication of the rate of energy output sought from the first solar panels based on the frequency determined by the frequency analyzer.  
50.  The apparatus of claim 47, wherein the production assessment subsystem determines the range of available production rate at which the first solar panels are likely to be able to deliver energy at one or more 
51.  The apparatus of claim 47, wherein the range of available production rates is discounted from a theoretical maximum rate. 
 52.  A computer-implemented method for determining a rate at which a solar panel is able to deliver energy, the method comprising: 
     receiving an indication of a rate of energy output needed from a production array of solar panels, the received indication indicating a nonzero rate of energy output;  
     controlling a controller to which the production array of solar panels is coupled to deliver to an electrical grid to which the controller is coupled a rate of energy output that is approximately equal to the indicated rate of energy output;  and 
    determining a range of available production rates at which the production array is likely to be able to deliver energy at one or more points in the future, 
       wherein the determining is based on present output of a sentinel array of solar panels, and  wherein the sentinel array of solar panels is configured to be in vicinity of the first solar panels so as to be subjected to the same environmental conditions as the production array, wherein the range of available production rates is between an upper buffer and a non-zero lower buffer, and wherein the particular rate of energy output is determined to be within the range of available production rates from the production array of solar panels. 

53.  The method of claim 52, wherein the sentinel array of solar panels is smaller than the production array of solar panels.  
54.  The method of claim 52, wherein the controller is controllable to deliver each of
 (a) a maximum rate of energy output and 
    (b) one or more sub-maximum rates of energy output that is each at a different point in a range between the lower buffer and the maximum rate of energy output, the method further comprising: at a time before the indication is received, controlling the controller to deliver a sub-maximum rate of energy output. 
 
 56.  The method of claim 54, further comprising further comprising refusing a request with the indication of a rate of energy output needed that is below the lower buffer. 

57.  The method of claim 52, wherein the determining is further based on past output of the sentinel array of solar panels.  
58.  The method of claim 52, further comprising: determining a frequency at which energy is being provided via the grid; and generating the received indication of the rate of energy output needed from the production array based on the determined frequency. 
 59.  A non-transitory computer readable storage medium with instructions stored thereon that, when executed by a computing system, perform a method for determining a rate at which a solar panel is able to deliver energy, the method comprising: 
         receiving an indication of a rate of energy output sought from a  production array of solar panels;  
       controlling a power controller to which the production array of solar panels is coupled to deliver to an electrical grid to which the controller is coupled a rate of energy output that is based on the indicated rate of energy output;  and 
    determining a range of available production rates at which the production array of solar panels is likely to be able to deliver energy at one or more points in the future, wherein the determining is based on present output of a sentinel array of solar panels, and 
       wherein the sentinel array of solar panels is not controlled by the controller, and wherein the sentinel array of solar panels is configured to be in vicinity of the first solar panels so as to be subjected to same environmental conditions as the production array, wherein the range of available production rates is between an upper buffer and a non-zero lower buffer, and wherein the particular rate controlled by the controller is determined to be within the range of available production rates from the production array of solar panels. 
 60.  The non-transitory computer readable storage medium of claim 59, wherein the delivered rate of energy output is equal to the indicated rate of energy output.  
61.  The non-transitory computer readable storage medium of claim 59, wherein a delivered rate of energy output is approximately equal to the indicated rate of energy output. 
62.  The non-transitory computer readable storage medium of claim 59, the method further comprising: determining a frequency at which energy is being 
 63.  The non-transitory computer readable storage medium of claim 62, wherein the generating is performed using a droop curve. 
 64.  The non-transitory computer readable storage medium of claim 59, wherein the determined range of available production rates is based in part on one or more of local climatological patterns, the relative efficiency of local electrical equipment, and the degree to which volatility of supply is to be controlled. 

 67.  The non-transitory computer readable storage medium of claim 59, wherein the received indication is received from an automatic generation control system operated by a grid balancing authority.  
68.  The non-transitory computer readable storage medium of claim 64, wherein the received indication is one generated by the automatic generation control system based upon a determined frequency or a determined voltage at which energy is being provided via the grid. 
 69.  The non-transitory computer readable storage medium of claim 64, wherein the received indication is one generated by the automatic generation control system based upon analysis of energy being delivered to and from the grid.


Claims 47, 49-54, 57-64, 67-69 are rejected on the ground of non-statutory obviousness type double patenting as being unpatentable over claims 1-3, 7-8, 14-16, 21-24, 26, 34-35, 38 and 40 of parent U.S. patent 10439401 in view in view of Geinzer et al (US 8,914,158). Although the claims at issue are not identical, they are not patentably distinct from each other because the parent U.S. patent 10439401 is broader than this instant application. In general, Claims 47, 49-54, 57-64, 67-69 of the instant application are encompassed by 1-3, 7-8, 14-16, 21-24, 26, 34-35, 38 and 40 of the US patent as correlated in the table above.
 	For instance, claim 1 of the US patent encompasses claim 47 of the instant invention. Moreover, claim 34 of the US patent encompasses claims 52 and 53 of the instant invention. Furthermore, claim 14 of the US patent encompasses claim 59 of the instant invention. Claims 1, 34, 14, of the US patent teach each of the limitations of claims 47, 52-53, and 59 respectively, but it does not explicitly teach “wherein the range of available production rates is between an upper buffer and a non-zero lower buffer, wherein the rate controlled by the controller is determined to be within the range of available production rates (e.g. including the upper buffer and nonzero lower buffer) from the second solar panels (this has been interpreted as first solar panels since the determined range of available production ranges was determined for the first solar panels). 
	However, Geinzer a system for regulation of power of energy sources comprising defining a range of available production rates, wherein the range of available production rates is between an upper buffer and a non-zero lower buffer (see the Abstract “Maximum and minimum output power levels for the secondary source can be established to define a normal operating range”; also, see Fig. 2C an upper buffer 10 and lower buffer is defined; also, see Col 3 lines 48-58; also, Col 5 lines 17-20 “UpperLim (kWh)- Upper limit on acceptable range of power output to the grid.
LowerLim (kWh)- Lower limit on acceptable range of power output to the grid”), wherein the rate controlled by the controller is determined to be within the range of available production rates from the solar panels (see Col 4 lines 7-13).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the US patent 10439401 as taught above to include defining a range of available production rates, wherein the range of available production rates is between an upper buffer and a non-zero lower buffer, wherein the rate controlled by the controller is determined to be within the range of available production rates from the solar panels as taught by Geinzer in order to maintain power regulation within a defined range (see Col 4 lines 7-13) and avoid sudden changes in the grid as whole which are well known factors that cause over frequency, under frequency, and deterioration of the equipment such as inverters (see Col 1 lines 29-56. Furthermore, operating an inverter below a lower limit causes instability in the inverter as admitted by the Applicant’s instant disclosure in [0071]).    
Claims 48 and 56 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over U.S. patent 10439401 in view of Geinzer et al (US 8,914,158) as applied to claim 47 and 54 above, respectively, and further in view of Han (KR 10-1020813 as supported by the Machine translation provided).
	With respect to claims 48 and 56, the U.S. patent 10439401 in view of Geinzer et al teach each of the limitations of claims 48 and 56 respectively but it does not explicitly wherein the controller is controllable to refuse the request if the rate of energy output sought is below the lower buffer.  	
	However, Han teaches a power regulation system comprising wherein a controller is controllable to refuse the request if the rate of energy output sought is below the lower buffer (see Fig. 6 controller 600 controls inverter 500; also, see page 16 penultimate paragraph “The control unit 600 operates each component of the photovoltaic device, that is, the solar cell array unit 100, the voltage regulating unit 200, the DC connection panel 300, the monitoring unit 400, and the inverter 500. It performs the function of controlling”; also, see page 17 par. 3 and page 17 penultimate par. “As a result of the comparison through the process S110, when the inverter applied voltage is lower than the inverter minimum input voltage, the inverter is stopped (S120), otherwise, the process proceeds to S80”; also, see page 21 par. 3).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the U.S. patent 10439401-Geinzer’s combination as taught above to include wherein a controller is controllable to refuse the request if the rate of energy output sought is below the lower buffer as taught by Han in order to operate the inverter at optimal efficiency (see page 17 par. 3 “At this time, the inverter input setting voltage is set to an interoperable operating voltage at which the inverter can exhibit optimal efficiency in consideration of the capacity of the inverter”).    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 47 recites the limitation “the range of available production rates from the second solar panels" in last two lines.  There is insufficient antecedent basis for this limitation in the claim. These limitations make the claim unclear. For instance, claim 47 recites “production assessment subsystem that determines a range of available production rates at which the first solar panels are likely to be able to deliver energy based on present output of the second solar panels, wherein the range of available production rates is between an upper buffer and a non-zero lower buffer, wherein the rate controlled by the controller is determined to be within the range of available production rates from the second solar panels”. Thus, “the range of available production rates” is determined for the first solar panels and not for the second solar panels as recited. For instance, see claim 52 suggests and supports this Examiner’s interpretation. 
	For purposes of Examination claim 47 will be interpreted as:
	“a production assessment subsystem that determines a range of available production rates at which the first solar panels are likely to be able to deliver energy to be within the range of available production rates.”      
	Claims 48-51 depend from claim 47, thus, they are rejected for the same reasons mutatis mutandis as their parent claim since they inherit the same error.  
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47, 50, 52, 54, 57, 59-61, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (US 20130131884) in view of Fujii et al (JP 2015138912 as supported by the machine translation), Matsuura et al (US 20130328406), and Geinzer et al (US 8,914,158).
	As per claim 47, Jain teaches an apparatus (see Fig. 2 apparatus or power inverter system 100), comprising:
	first solar panels (see Fig. 2 any of the solar panels 104);
	a controller configured to (see Fig. 2 inverter 108 itself is a controller and   also comprises a controller 130):
	 	couple to the first solar panels to receive electrical energy from the first solar panels (see inverter 108 is connected to solar panels 104);
(see [0023] Power inverters 108, 110 and 114 are each providing active power to an electrical power grid 120 based upon available power generated via corresponding power sources (solar panels) 104”); and
	 control a rate at which electrical energy is delivered to the electrical grid based on a request indicating a rate of energy output sought from the first solar panels (see [0031] “Upon receipt of a power command via a power grid feedback link 132, the controller 130 proceeds to request power support from power inverters 108, 110, 114 with sufficient capacity to support generation of the requested power.  Since power inverter 112 is already generating power at its maximum capacity, power inverter 112 is not requested to provide VAR power.  VAR power may instead be requested only from power inverters 108, 110 and 114 that have VAR power capacity”); 
	second solar panels (see Fig. 2 solar panels 106), independent of control by the controller (in the broadest reasonable interpretation in light of the specification, the solar panels are independent of control from a controller 130, since they simply produce power. Second panels/sentinel panels include a separate second inverter 115 which is independent of control from the controller/inverter 170 of the first set solar panels;   
 	Jain teaches the see [0031] “…Since power inverter 112 is already generating power at its maximum capacity, power inverter 112 is not requested to provide VAR power…”; thus, each first and second solar panel/inverter is independent of control by the controller),
; and
	a production assessment subsystem (controller 130) that determines a range of available production rates at which the first solar panels are likely to be able to deliver energy (see [0026] “Power inverter system 100 can also be seen to comprise a central controller 130.  Controller 130 continuously polls the plurality of power inverters 108, 110, 112, 114 to determine the present real power capacity of each power inverter.  According to one embodiment, the calculation of potential real power is performed by each inverter 108-114.  Potential reactive power produced by an inverter is then obtained simply by subtracting the rated real power 14 of the inverters 108-114 from the power obtained by maximum peak power tracking (MPPT) sweeping” thus, Jain teaches or suggests that the present real power capacity if each inverter represents an amount of power that is likely to be able to de delivered after a command/request is received in a future time such as one or to second later. The capacity is shown between a maximum and minimum value, thus a range is shown; also, see [0034] “…This potential active power capability of the selected individual solar power inverters or an aggregate potential power capability of the selected solar power inverters is transmitted to the solar power inverter controller 130 where the information is stored”, possible/predicted production rate at which solar panels or inverters will be able to produce power), 
	 wherein the rate controlled by the controller is determined to be within the range of available production rates from the second solar panels (This has been interpreted as the range of available production rates of the first solar panels. Jain teaches this limitation in [0022], [0025] and [0034], these paragraphs clearly teach or suggest that a capacity range of potential power by the inverter/solar panel is defined and the system controls the power output rate within these ranges or limits defined; also, see Jain [0031] “the controller 130 proceeds to request power support from power inverters 108, 110, 114 with sufficient capacity to support generation of the requested power. Since power inverter 112 is already generating power at its maximum capacity, power inverter 112 is not requested to provide VAR power. VAR power may instead be requested only from power inverters 108, 110 and 114 that have VAR power capacity. According to one embodiment, VAR power is requested from power inverters 108, 110 and 114 in proportion to the amount of VAR power capacity available from each power inverter. Thus, for example, if power inverter 110 has twice the VAR capacity available as that available from power inverter 108, then power inverter 110 is requested to supply twice the VAR power as that requested from power inverter 108”, Thus controller 130 and/or inverter is controllable to deliver power at any value between zero and maximum available or maximum rate capable”; Fig. 2 shows that inverter 110 and 108 are producing power at a level that is less than the maximum level possible for the inverter).
(see while the terms same environmental conditions are not in the disclosure, they are implicitly taught since they are located adjacent to the first panels), and wherein the range of available production rates is between an upper buffer and a non-zero lower buffer. 
	However, FUJII teaches a solar panel power estimation system comprising determining a range of available production rates (see [0010] “…the power generation rate (power generation amount) of the solar power…”, this define power rates) at which the first solar panels are likely to be able to deliver energy based on present output of the second solar panels (see [0020] “…The solar power generation amount prediction system 1 according to the present invention is characterized in that the future power generation amount dx of each solar power generation device PV is predicted based only on the actual measurement data d collected from the solar power generation device PV…”; also, see Fig. 1 collection module 11 collects present data from a plurality of first and second solar panels PV; also, see [0021] “The solar power generation prediction system 1 is configured to predict the power generation amount dx of the solar power generation device PV at a future time”; see [0030] “The actual measurement data collection means 11 collects actual measurement data d from a plurality of solar power generation devices PV”, also, see [0040] “In the present embodiment, the distribution map creation unit 13 creates the current power generation rate distribution map M2 from the current actual measurement data d stored in the actual measurement data storage unit 12, and the past stored in the actual measurement data storage unit 12 The power generation rate distribution map M1 of the past is created from the actual measurement data d. In the present embodiment, the past power generation rate distribution map M1 shows the power generation rate of the solar power generation device PV at a time one hour before the current power generation rate distribution map M2”, Thus, the power rate of each panel solar panel PV is determined based on the actual data of secondary solar panels PV; also, see [0037],  [0048] “Subsequently, the power generation amount prediction means 15 predicts the power generation amount dx at the predicted position a from the vicinity similar position b obtained by the vicinity similar position estimation means 14 and the current power generation rate distribution map M2”, in this embodiment the data collected at a second point including a second solar panel is used at first point wherein a first sola panel is installed in order to predict power generation a the first point; ), 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Jain’s invention to include a solar panel power estimation system comprising determining a range of available production rates at which the first solar panels are likely to be able to deliver energy based on present output of the second solar panels as taught by Fujii in order to reduce the operation cost and the technical burden of the system and to predict the solar power generation amount of the solar (see [0006] and [0008]).   
	While Jain and Fujii teaches first solar panels and second solar panels located within a same region, it does not explicitly teach wherein the second solar panels/ sentinel array of solar panels are configured to be in vicinity of the first solar panels so as to be subjected to same environmental conditions as the first solar panels (this is an intended result of the system by having first solar panels and second solar panels within a substantial close position/location. This is not a condition being controlled or executed by the apparatus), Fujii clearly teaches that the solar panels are located within regions of 1 Km^2. However, for purposes of compact prosecution the following reference is used to teach this obvious limitation. 
	However, Matsuura teaches solar panel system comprising second solar panels/sentinel array of PV panels, wherein the second solar panels are configured to be in vicinity of the first solar panels so as to be subjected to same environmental conditions as the first solar panels (see [0031] “The solar power generation units (10) are provided to houses located in a predetermined region (e.g., an area of 1-5 km.sup.2). Thus, in the solar power generation system (1), all of the solar power generation units (10) are under substantially uniform environmental conditions (conditions related to e.g., insolation and temperatures).”, thus, all of the first and second solar panels are subject to the same environmental conditions).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Jain-Fujii’s combination as taught above to include sentinel solar panels 
	While Jain teaches that his system determines a range/capacity, Jain-Fujii-Matsuura still does not explicitly teach wherein the range of available production rates is between an upper buffer and a non-zero lower buffer, wherein the rate controlled by the controller is determined to be within the range of available production rates (e.g. including the upper buffer and nonzero lower buffer) from the second solar panels (this has been interpreted as first solar panels since the determined range of available production ranges was determined for the first solar panels).
	However, Geinzer a system for regulation of power of energy sources comprising defining a range of available production rates, wherein the range of available production rates is between an upper buffer and a non-zero lower buffer (see the Abstract “Maximum and minimum output power levels for the secondary source can be established to define a normal operating range”; also, see Fig. 2C an upper buffer 10 and lower buffer is defined; also, see Col 3 lines 48-58; also, Col 5 lines 17-20 “UpperLim (kWh)- Upper limit on acceptable range of power output to the grid.
LowerLim (kWh)- Lower limit on acceptable range of power output to the grid”), wherein the rate controlled by the controller is determined to be within the range of available production rates from the solar panels (see Col 4 lines 7-13 “A first module 32 of the BSS controller 28 operates in accordance with the principles of the present invention to regulate the ramp, i.e. rate of change, of the output from the solar panels 22, as well as maintain its contribution to the grid within the desired band”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Jain-Fujii-Matsuura’s combination as taught above to include defining a range of available production rates, wherein the range of available production rates is between an upper buffer and a non-zero lower buffer, wherein the rate controlled by the controller is determined to be within the range of available production rates from the solar panels as taught by Geinzer in order to maintain power regulation within a defined range (see Col 4 lines 7-13 “A first module 32 of the BSS controller 28 operates in accordance with the principles of the present invention to regulate the ramp, i.e. rate of change, of the output from the solar panels 22, as well as maintain its contribution to the grid within the desired band”) and avoid sudden changes in the grid as whole which are well known factors that cause over frequency, under frequency, and deterioration of the equipment such as inverters (see Col 1 lines 29-56. Furthermore, operating an inverter below a lower limit causes instability in the inverter as admitted by the Applicant’s instant disclosure in [0071]).    
	As per claim 50, Jain-Fujii-Matsuura-Geinzer teaches the apparatus of claim 47, Fujii further teaches wherein the production assessment subsystem determines the  range of available production rate at which the first solar panels are likely to be able to deliver energy at one or more times in the future based on past and the present output of the second solar panels (see [0020] “The solar power generation amount prediction system 1 according to the present invention is characterized in that the future power generation amount dx of each solar power generation device PV is predicted based only on the actual measurement data d collected from the solar power generation device PV”; also, see Fig. 1 collection module 11 collects present data from a plurality of first and second solar panels PV; also, see [0021] “The solar power generation prediction system 1 is configured to predict the power generation amount dx of the solar power generation device PV at a future time”; see [0030], [0037], [0040], [0048]; also, see [0031] “[0031] The actual measurement data accumulation means 12 is a database for accumulating
the actual measurement data d collected by the actual measurement data collection means 11. In the present embodiment, the actual measurement data storage means 12 stores at least two types of actual measurement data d of the present solar power generation device PV and actual measurement data d collected in the past. Here, “current” means the timing at which the actual measurement data collection means 11 has collected the actual measurement data d most recently. In the present embodiment, actual measurement data d acquired immediately before actual measurement data d of the present solar power generation device PV is stored as actual measurement data d collected in the past. Specifically, actual measurement data d of the present solar power generation device PV and actual measurement data d one hour before that are stored”, thus, immediately current and past data is used for prediction power generation of the solar panels), 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to (See [0006] and [0008]).   
 	As per claim 52, Jain teaches a computer-implemented method for determining a rate at which a solar panel is able to deliver energy (see [0007] method and apparatus; [0012] software to determined power rate; thus, a computer/controller and software suggest a memory to execute the method), the method comprising:
	receiving an indication of a rate of energy output needed from a production array of solar panels, the received indication indicating a nonzero rate of energy output (see [0031] “Upon receipt of a power command via a power grid feedback link 132, the controller 130 proceeds to request power support from power inverters 108, 110, 114 with sufficient capacity to support generation of the requested power.  Since power inverter 112 is already generating power at its maximum capacity, power inverter 112 is not requested to provide VAR power.  VAR power may instead be requested only from power inverters 108, 110 and 114 that have VAR power capacity”);
, to an electrical grid to which the controller is coupled, a particular rate of energy output (see [0031] “Upon receipt of a power command via a power grid feedback link 132, the controller 130 proceeds to request power support from power inverters 108, 110, 114 with sufficient capacity to support generation of the requested power”, the controller 130 will send the requests/commands or control to inverter 108 to produce an amount of power equal/approximately equal to the needed power); and
	determining a range of available production rates at which the production array is likely to be able to deliver energy at one or more points in the future (see [0026] “Power inverter system 100 can also be seen to comprise a central controller 130.  Controller 130 continuously polls the plurality of power inverters 108, 110, 112, 114 to determine the present real power capacity of each power inverter.  According to one embodiment, the calculation of potential real power is performed by each inverter 108-114.  Potential reactive power produced by an inverter is then obtained simply by subtracting the rated real power 14 of the inverters 108-114 from the power obtained by maximum peak power tracking (MPPT) sweeping” See the present real power capacity if each inverter represents an amount of power that is likely to be able to de delivered after a command/request is received in a future time such as one or to second later), 

	 wherein the particular rate of energy output is determined to be within the range of available production rates from the production array of solar panels (This has been interpreted as the range of available production rates of the first solar panels. Jain teaches this limitation in [0022], [0025] and [0034], these paragraphs clearly teach or suggest that a capacity range of potential power by the inverter/solar panel is defined and the system controls the power output rate within these ranges or limits defined; also, see Jain [0031] “the controller 130 proceeds to request power support from power inverters 108, 110, 114 with sufficient capacity to support generation of the requested power. Since power inverter 112 is already generating power at its maximum capacity, power inverter 112 is not requested to provide VAR power. VAR power may instead be requested only from power inverters 108, 110 and 114 that have VAR power capacity. According to one embodiment, VAR power is requested from power inverters 108, 110 and 114 in proportion to the amount of VAR power capacity available from each power inverter. Thus, for example, if power inverter 110 has twice the VAR capacity available as that available from power inverter 108, then power inverter 110 is requested to supply twice the VAR power as that requested from power inverter 108”, Thus controller 130 and/or inverter is controllable to deliver power at any value between zero and maximum available or maximum rate capable”; Fig. 2 shows that inverter 110 and 108 are producing power at a level that is less than the maximum level possible for the inverter).
 	Jain does not explicitly teach determining a range of available production rates at which the first solar panels are likely to be able to deliver energy at one or more points in the future based on present output of the second solar panels, wherein the sentinel array of solar panels is configured to be in vicinity of the first solar panels so as to be subjected to same environmental conditions as the production array, (while the terms same environmental conditions are not in the disclosure, they are implicitly taught since they are located adjacent to the first panels); and wherein the range of available production rates is between an upper buffer and a non-zero lower buffer.
	However, FUJII teaches a solar panel power estimation system comprising determining a range of available production rates (see [0010] “the power generation rate (power generation amount) of the solar power”) at which the first solar panels are likely to be able to deliver energy at one or more points in the future based on present output of the second solar panels (see [0020] “The solar power generation amount prediction system 1 according to the present invention is characterized in that the future power generation amount dx of each solar power generation device PV is predicted based only on the actual measurement data d collected from the solar power generation device PV”; also, see Fig. 1 collection module 11 collects present data from a plurality of first and second solar panels PV; also, see [0021] “The solar power generation prediction system 1 is configured to predict the power generation amount dx of the solar power generation device PV at a future time”; see [0030] “The actual measurement data collection means 11 collects actual measurement data d from a plurality of solar power generation devices PV”, also, see [0040] “In the present embodiment, the distribution map creation unit 13 creates the current power generation rate distribution map M2 from the current actual measurement data d stored in the actual measurement data storage unit 12, and the past stored in the actual measurement data storage unit 12 The power generation rate distribution map M1 of the past is created from the actual measurement data d. In the present embodiment, the past power generation rate distribution map M1 shows the power generation rate of the solar power generation device PV at a time one hour before the current power generation rate distribution map M2”, Thus, the power rate of each panel solar panel PV is determined based on the actual data of secondary solar panels PV; also, see [0037],  [0048] “Subsequently, the power generation amount prediction means 15 predicts the power generation amount dx at the predicted position a from the vicinity similar position b obtained by the vicinity similar position estimation means 14 and the current power generation rate distribution map M2”, in this embodiment the data collected at a second point including a second solar panel is used at first point wherein a first sola panel is installed in order to predict power generation a the first point; ), 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Jain’s invention to include a solar panel power estimation system comprising determining a range of available production rates at which the first solar panels are likely to be able to deliver energy at one or more points in the future based (see [0006] and [0008]).   
	While Jain and Fujii teaches first solar panels and second solar panels located within a same region 1 Km^2, it does not explicitly teach the sentinel array of solar panels is configured to be in vicinity of the first solar panels so as to be subjected to same environmental conditions as the production array (this is an intended result of the system by having first solar panels and second solar panels within a substantial close position/location. This is not a condition being controlled or executed by the apparatus).
	However, Matsuura teaches solar panel system comprising wherein a sentinel array of solar panels is configured to be in vicinity of the first solar panels so as to be subjected to same environmental conditions as the production array (see [0031] “The solar power generation units (10) are provided to houses located in a predetermined region (e.g., an area of 1-5 km.sup.2). Thus, in the solar power generation system (1), all of the solar power generation units (10) are under substantially uniform environmental conditions (conditions related to e.g., insolation and temperatures).”, all of the first and second solar panels are subject to the same environmental conditions).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to configured to be in vicinity of the first solar panels so as to be subjected to same environmental conditions as the production array as taught by Matsuura in order to predict power with higher accuracy for solar panels in close proximity. 
	While Jain teaches that his system determines a range/capacity, Jain-Fujii-Matsuura still does not explicitly teach wherein the range of available production rates is between an upper buffer and a non-zero lower buffer, wherein the rate controlled by the controller is determined to be within the range of available production rates (e.g. including the upper buffer and nonzero lower buffer) from the second solar panels (this has been interpreted as first solar panels since the determined range of available production ranges was determined for the first solar panels).
	However, Geinzer a system for regulation of power of energy sources comprising defining a range of available production rates, wherein the range of available production rates is between an upper buffer and a non-zero lower buffer (see the Abstract “Maximum and minimum output power levels for the secondary source can be established to define a normal operating range”; also, see Fig. 2C an upper buffer 10 and lower buffer is defined; also, see Col 3 lines 48-58; also, Col 5 lines 17-20 “UpperLim (kWh)- Upper limit on acceptable range of power output to the grid.
LowerLim (kWh)- Lower limit on acceptable range of power output to the grid”), wherein the rate controlled by the controller is determined to be within the range of available production rates from the solar panels (see Col 4 lines 7-13 “A first module 32 of the BSS controller 28 operates in accordance with the principles of the present invention to regulate the ramp, i.e. rate of change, of the output from the solar panels 22, as well as maintain its contribution to the grid within the desired band”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Jain-Fujii-Matsuura’s combination as taught above to include defining a range of available production rates, wherein the range of available production rates is between an upper buffer and a non-zero lower buffer, wherein the rate controlled by the controller is determined to be within the range of available production rates from the solar panels as taught by Geinzer in order to maintain power regulation within a defined range (see Col 4 lines 7-13 “A first module 32 of the BSS controller 28 operates in accordance with the principles of the present invention to regulate the ramp, i.e. rate of change, of the output from the solar panels 22, as well as maintain its contribution to the grid within the desired band”) and avoid sudden changes in the grid as whole which are well known factors that cause over frequency, under frequency, and deterioration of the equipment such as inverters (see Col 1 lines 29-56. Furthermore, operating an inverter below a lower limit causes instability in the inverter as admitted by the Applicant’s instant disclosure in [0071]).    
	As per claim 54, Jain-Fujii-Matsuura-Geinzer teaches the method of claim 52, Jain further teaches wherein the controller is controllable to deliver each of 
 	(a) a maximum rate of energy output and (b) one or more sub-maximum rates of energy output that is each at a different point in a range between the lower buffer and the maximum rate of energy output (see Jain [0031] “the controller 130 proceeds to request power support from power inverters 108, 110, 114 with sufficient capacity to support generation of the requested power. Since power inverter 112 is already generating power at its maximum capacity, power inverter 112 is not requested to provide VAR power. VAR power may instead be requested only from power inverters 108, 110 and 114 that have VAR power capacity. According to one embodiment, VAR power is requested from power inverters 108, 110 and 114 in proportion to the amount of VAR power capacity available from each power inverter. Thus, for example, if power inverter 110 has twice the VAR capacity available as that available from power inverter 108, then power inverter 110 is requested to supply twice the VAR power as that requested from power inverter 108”, Thus controller 130 and/or inverter is controllable to deliver power at any value between zero and maximum available or maximum rate capable),  
	the method further comprising:
	controlling the controller to deliver a sub-maximum rate of energy output (see Jain [0031] “the controller 130 proceeds to request power support from power inverters 108, 110, 114 with sufficient capacity to support generation of the requested power. Since power inverter 112 is already generating power at its maximum capacity, power inverter 112 is not requested to provide VAR power. VAR power may instead be requested only from power inverters 108, 110 and 114 that have VAR power capacity. According to one embodiment, VAR power is requested from power inverters 108, 110 and 114 in proportion to the amount of VAR power capacity available from each power inverter. Thus, for example, if power inverter 110 has twice the VAR capacity available as that available from power inverter 108, then power inverter 110 is requested to supply twice the VAR power as that requested from power inverter 108”, Thus controller 130 and/or inverter is controllable to deliver power at any value between zero and maximum available or maximum rate capable”; Fig. 2 shows that inverter 110 and 108 are producing power at a level that is less than the maximum level possible for the inverter).
	Geinzer also teaches or suggests the previous limitations (see Col 4 lines 7-13).
	As per claim 57, Jain-Fujii-Matsuura-Geinzer teaches the method of claim 52,
Fujii further teaches wherein the determining is further based on past output of the sentinel array of solar panels (see [0020] “The solar power generation amount prediction system 1 according to the present invention is characterized in that the future power generation amount dx of each solar power generation device PV is predicted based only on the actual measurement data d collected from the solar power generation device PV”; also, see Fig. 1 collection module 11 collects present data from a plurality of first and second solar panels PV; also, see [0021] “The solar power generation prediction system 1 is configured to predict the power generation amount dx of the solar power generation device PV at a future time”; see [0030], [0037], [0040], [0048]; also, see [0031] “[0031] The actual measurement data accumulation means 12 is a database for accumulating
the actual measurement data d collected by the actual measurement data collection means 11. In the present embodiment, the actual measurement data storage means 12 stores at least two types of actual measurement data d of the present solar power generation device PV and actual measurement data d collected in the past. Here, “current” means the timing at which the actual measurement data collection means 11 has collected the actual measurement data d most recently. In the present embodiment, actual measurement data d acquired immediately before actual measurement data d of the present solar power generation device PV is stored as actual measurement data d collected in the past. Specifically, actual measurement data d of the present solar power generation device PV and actual measurement data d one hour before that are stored”, thus, immediately current and past data is used for prediction power generation of the solar panels).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Jain’s combination as taught above to include a solar panel power estimation system comprising wherein the determining is further based on past output of the sentinel array of solar panels as taught by Fujii in order to reduce the operation cost and the technical burden of the system and to predict the solar power generation amount of the solar power generation device at relatively short intervals for every small area where the solar power generation device is installed (See [0006] and [0008]).   
	As per claim 59, Jain teaches a non-transitory computer readable storage medium with instructions stored thereon that, when executed by a computing system, perform a method for determining a rate at which a solar panel is able to deliver energy, the method (see [0007] method and apparatus; [0012] software to determined power rate; thus, a computer/controller and software suggest a memory to execute the method) comprising:
(see [0031]);
	controlling a power controller to which the production array of solar panels is coupled to deliver to an electrical grid to which the controller is coupled a particular rate of energy output that is based on the indicated rate of energy output (see [0031]); and
	determining a range of available production rates at which the production array of solar panels is likely to be able to deliver energy at one or more points in the future (see [0026] “Power inverter system 100 can also be seen to comprise a central controller 130.  Controller 130 continuously polls the plurality of power inverters 108, 110, 112, 114 to determine the present real power capacity of each power inverter.  According to one embodiment, the calculation of potential real power is performed by each inverter 108-114.  Potential reactive power produced by an inverter is then obtained simply by subtracting the rated real power 14 of the inverters 108-114 from the power obtained by maximum peak power tracking (MPPT) sweeping” See the present real power capacity if each inverter represents an amount of power that is likely to be able to de delivered after a command/request is received in a future time such as one or to second later), 
	wherein the sentinel array of solar panels is not controlled by the controller (see [0031] “Since power inverter 112 is already generating power at its maximum capacity, power inverter 112 is not requested to provide VAR power”), and	

	 wherein the particular rate controlled by the controller is determined to be within the range of available production rates from the production array of solar panels (This has been interpreted as the range of available production rates of the first solar panels. Jain teaches this limitation in [0022], [0025] and [0034], these paragraphs clearly teach or suggest that a capacity range of potential power by the inverter/solar panel is defined and the system controls the power output rate within these ranges or limits defined; also, see Jain [0031] “the controller 130 proceeds to request power support from power inverters 108, 110, 114 with sufficient capacity to support generation of the requested power. Since power inverter 112 is already generating power at its maximum capacity, power inverter 112 is not requested to provide VAR power. VAR power may instead be requested only from power inverters 108, 110 and 114 that have VAR power capacity. According to one embodiment, VAR power is requested from power inverters 108, 110 and 114 in proportion to the amount of VAR power capacity available from each power inverter. Thus, for example, if power inverter 110 has twice the VAR capacity available as that available from power inverter 108, then power inverter 110 is requested to supply twice the VAR power as that requested from power inverter 108”, Thus controller 130 and/or inverter is controllable to deliver power at any value between zero and maximum available or maximum rate capable”; Fig. 2 shows that inverter 110 and 108 are producing power at a level that is less than the maximum level possible for the inverter).
	Jain does not explicitly teach determines a range of available production rates at which the production array of solar panels are likely to be able to deliver energy at one or more points in the future based on a present output of a sentinel array of solar panels, wherein the sentinel array of solar panels is configured to be in vicinity of the first solar panels so as to be subjected to same environmental conditions as the production array, (while the terms same environmental conditions are not in the disclosure, they are implicitly taught since they are located adjacent to the first panels); and wherein the range of available production rates is between an upper buffer and a non-zero lower buffer.
	However, FUJII teaches a solar panel power estimation system comprising determining a range of available production rates (see [0010] “the power generation rate (power generation amount) of the solar power”) at which production array of solar panels/a first solar panels production are likely to be able to deliver energy at one or more points in the future based on present output of the sentinel array of solar panels/second solar panels (see [0020] “The solar power generation amount prediction system 1 according to the present invention is characterized in that the future power generation amount dx of each solar power generation device PV is predicted based only on the actual measurement data d collected from the solar power generation device PV”; also, see Fig. 1 collection module 11 collects present data from a plurality of first and second solar panels PV; also, see [0021] “The solar power generation prediction system 1 is configured to predict the power generation amount dx of the solar power generation device PV at a future time”; see [0030] “The actual measurement data collection means 11 collects actual measurement data d from a plurality of solar power generation devices PV”, also, see [0040] “In the present embodiment, the distribution map creation unit 13 creates the current power generation rate distribution map M2 from the current actual measurement data d stored in the actual measurement data storage unit 12, and the past stored in the actual measurement data storage unit 12 The power generation rate distribution map M1 of the past is created from the actual measurement data d. In the present embodiment, the past power generation rate distribution map M1 shows the power generation rate of the solar power generation device PV at a time one hour before the current power generation rate distribution map M2”, Thus, the power rate of each panel solar panel PV is determined based on the actual data of secondary solar panels PV; also, see [0037],  [0048] “Subsequently, the power generation amount prediction means 15 predicts the power generation amount dx at the predicted position a from the vicinity similar position b obtained by the vicinity similar position estimation means 14 and the current power generation rate distribution map M2”, in this embodiment the data collected at a second point including a second solar panel is used at first point wherein a first sola panel is installed in order to predict power generation a the first point; ), 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Jain’s invention to include a solar panel power estimation system (see [0006] and [0008]).   
 	While Jain and Fujii teaches first solar panels and second solar panels located within a same region, it does not explicitly teach wherein the sentinel array of solar panels is configured to be in vicinity of the first solar panels so as to be subjected to same environmental conditions as the production array (this is an intended result of the system by having first solar panels and second solar panels within a substantial close position/location. This is not a condition being controlled or executed by the apparatus. Fujii clearly teaches that the solar panels are located within regions of 1 Km^2).
	However, Matsuura teaches solar panel system comprising wherein a sentinel array of solar panels is configured to be in vicinity of the first solar panels so as to be subjected to same environmental conditions as the production array (see [0031] “The solar power generation units (10) are provided to houses located in a predetermined region (e.g., an area of 1-5 km.sup.2). Thus, in the solar power generation system (1), all of the solar power generation units (10) are under substantially uniform environmental conditions (conditions related to e.g., insolation and temperatures).”, all of the first and second solar panels are subject to the same environmental conditions).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Jain-Fujii’s combination as taught above to include sentinel solar panels and production solar panels array, wherein the sentinel array of solar panels is configured to be in vicinity of the first solar panels so as to be subjected to same environmental conditions as the production array as taught by Matsuura in order to predict power with higher accuracy for solar panels in close proximity. 
	While Jain teaches that his system determines a range/capacity, Jain-Fujii-Matsuura still does not explicitly teach wherein the range of available production rates is between an upper buffer and a non-zero lower buffer, wherein the rate controlled by the controller is determined to be within the range of available production rates (e.g. including the upper buffer and nonzero lower buffer) from the second solar panels (this has been interpreted as first solar panels since the determined range of available production ranges was determined for the first solar panels).
	However, Geinzer a system for regulation of power of energy sources comprising defining a range of available production rates, wherein the range of available production rates is between an upper buffer and a non-zero lower buffer (see the Abstract “Maximum and minimum output power levels for the secondary source can be established to define a normal operating range”; also, see Fig. 2C an upper buffer 10 and lower buffer is defined; also, see Col 3 lines 48-58; also, Col 5 lines 17-20 “UpperLim (kWh)- Upper limit on acceptable range of power output to the grid.
LowerLim (kWh)- Lower limit on acceptable range of power output to the grid”), wherein the rate controlled by the controller is determined to be within the range of available production rates from the solar panels (see Col 4 lines 7-13 “A first module 32 of the BSS controller 28 operates in accordance with the principles of the present invention to regulate the ramp, i.e. rate of change, of the output from the solar panels 22, as well as maintain its contribution to the grid within the desired band”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Jain-Fujii-Matsuura’s combination as taught above to include defining a range of available production rates, wherein the range of available production rates is between an upper buffer and a non-zero lower buffer, wherein the rate controlled by the controller is determined to be within the range of available production rates from the solar panels as taught by Geinzer in order to maintain power regulation within a defined range (see Col 4 lines 7-13 “A first module 32 of the BSS controller 28 operates in accordance with the principles of the present invention to regulate the ramp, i.e. rate of change, of the output from the solar panels 22, as well as maintain its contribution to the grid within the desired band”) and avoid sudden changes in the grid as whole which are well known factors that cause over frequency, under frequency, and deterioration of the equipment such as inverters (see Col 1 lines 29-56. Furthermore, operating an inverter below a lower limit causes instability in the inverter as admitted by the Applicant’s instant disclosure in [0071]).    
 	As per claim 60, Jain-Fujii-Matsuura-Geinzer teaches the non-transitory computer readable storage medium of claim 59, Jain further teaches wherein a delivered rate of energy output is equal to the indicated rate of energy output (see [0031] “Upon receipt of a power command via a power grid feedback link 132, the controller 130 proceeds to request power support from power inverters 108, 110, 114 with sufficient capacity to support generation of the requested power.  Since power inverter 112 is already generating power at its maximum capacity, power inverter 112 is not requested to provide VAR power.  VAR power may instead be requested only from power inverters 108, 110 and 114 that have VAR power capacity”, thus, inverter/solar panel will deliver a power rate equal to the indicated by the request, since the requested power is based on available  capacity power).
	As per claim 61, Jain-Fujii-Matsuura-Geinzer teaches the non-transitory computer readable storage medium of claim 59, Jain further teaches wherein a delivered rate of energy output is above the lower buffer (see [0031] “Upon receipt of a power command via a power grid feedback link 132, the controller 130 proceeds to request power support from power inverters 108, 110, 114 with sufficient capacity to support generation of the requested power.  Since power inverter 112 is already generating power at its maximum capacity, power inverter 112 is not requested to provide VAR power.  VAR power may instead be requested only from power inverters 108, 110 and 114 that have VAR power capacity”, thus, inverter/solar panel will deliver a power rate equal to the indicated by the request, since the requested power is based on available capacity power, and the delivery rate is any rate desired including a rate above a lower minimum such as maximum rate).
	Geinzer when combined with Jian also teaches or suggests wherein a delivered rate of energy output is above the lower buffer (see Geinzer Col 4 lines 7-13). 
 	As per claim 64, Jain-Fujii-Matsuura-Geinzer teaches the non-transitory computer readable storage medium of claim 59, Jain further suggests wherein the determined range of available production rates is based in part on one or more of local climatological patterns (see [0033] see MPPT sweep data. MPPT data includes sun patterns or irradiation), a relative efficiency of local electrical equipment, and a degree to which volatility of supply is to be controlled.
	Matsuura further teaches wherein the determined range of available production rates is based in part on one or more of local climatological patterns (see [0016] “[0016] According to the fifth aspect, the amount of insolation of an area where the multiple solar cells (20) are located is estimated based on the power productions of the multiple solar cells (20). The amount of insolation estimated in this manner is utilized to correct the output power of the solar cells (20)”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the combination of Jain-Fujii-Matsuura as taught above to include wherein the determined range of available production rates is based in part on one or more of local climatological patterns as taught by Matsuura in order to correct power generation estimation an provide a more accurate power available rate (see [0016]).
Claims 48 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (US 20130131884 in view of Fujii et al (JP 2015138912 as supported by the machine translation), Matsuura et al (US 20130328406), and Geinzer et al (US 8,914,158) as applied to claim 47 above, and further in view of Han (KR 10-1020813 as supported by the Machine translation provided).
	As per claim 48, Jain-Fujii-Matsuura-Geinzer teaches the apparatus of claim 47, Jain further teaches wherein the controller is controllable to deliver a sub-maximum rate of energy output that is in a range between the lower buffer and a maximum rate of energy output (see Jain [0031] “the controller 130 proceeds to request power support from power inverters 108, 110, 114 with sufficient capacity to support generation of the requested power. Since power inverter 112 is already generating power at its maximum capacity, power inverter 112 is not requested to provide VAR power. VAR power may instead be requested only from power inverters 108, 110 and 114 that have VAR power capacity. According to one embodiment, VAR power is requested from power inverters 108, 110 and 114 in proportion to the amount of VAR power capacity available from each power inverter. Thus, for example, if power inverter 110 has twice the VAR capacity available as that available from power inverter 108, then power inverter 110 is requested to supply twice the VAR power as that requested from power inverter 108”, Thus controller 130 and/or inverter is controllable to deliver power at any value between zero and maximum available or maximum rate capable).
	Geinzer also teaches or suggests the previous limitation (see Col 4 lines 7-13). 
wherein the controller is controllable to refuse the request if the rate of energy output sought is below the lower buffer.
	However, Han teaches a power regulation system comprising wherein a controller is controllable to refuse the request if the rate of energy output sought is below the lower buffer (see Fig. 6 controller 600 controls inverter 500; also, see page 16 penultimate paragraph “The control unit 600 operates each component of the photovoltaic device, that is, the solar cell array unit 100, the voltage regulating unit 200, the DC connection panel 300, the monitoring unit 400, and the inverter 500. It performs the function of controlling”; also, see page 17 par. 3 and page 17 penultimate par. “As a result of the comparison through the process S110, when the inverter applied voltage is lower than the inverter minimum input voltage, the inverter is stopped (S120), otherwise, the process proceeds to S80”; also, see page 21 par. 3).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Jain-Fujii-Matsuura-Geinzer’s combination as taught above to include wherein a controller is controllable to refuse the request if the rate of energy output sought is below the lower buffer as taught by Han in order to operate the inverter at optimal efficiency (see page 17 par. 3 “At this time, the inverter input setting voltage is set to an interoperable operating voltage at which the inverter can exhibit optimal efficiency in consideration of the capacity of the inverter”).    
As per claim 56, Jain-Fujii-Matsuura-Geinzer teaches the method of claim 54, but this combination does not explicitly teach further comprising refusing a request with the indication of a rate of energy output needed that is below the lower buffer.
 	However, Han teaches a power regulation system comprising refusing a request with the indication of a rate of energy output needed that is below the lower buffer (see Fig. 6 controller 600 controls inverter 500; also, see page 16 penultimate paragraph “The control unit 600 operates each component of the photovoltaic device, that is, the solar cell array unit 100, the voltage regulating unit 200, the DC connection panel 300, the monitoring unit 400, and the inverter 500. It performs the function of controlling”; also, see page 17 par. 3 and page 17 penultimate par. “As a result of the comparison through the process S110, when the inverter applied voltage is lower than the inverter minimum input voltage, the inverter is stopped (S120), otherwise, the process proceeds to S80”; also, see page 21 par. 3).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Jain-Fujii-Matsuura-Geinzer’s combination as taught above to include refusing a request with the indication of a rate of energy output needed that is below the lower buffer as taught by Han in order to operate the inverter at an optimal efficiency (see page 17 par. 3 “At this time, the inverter input setting voltage is set to an interoperable operating voltage at which the inverter can exhibit optimal efficiency in consideration of the capacity of the inverter”). 
Claims 49, 58, 62, and 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (Jain et al (US 20130131884) in view of Fujii et al (JP 2015138912 as supported by the machine translation), Matsuura et al (US 20130328406), and Geinzer et al (US 8,914,158) as applied to claim 47 above, and further in view of Johal et al (US 20130321040).
	As per claim 49, Jain-Fujii-Matsuura-Geinzer teaches the apparatus of claim 47, while Geinzer teaches frequency regulation, Jain-Fujii-Matsuura-Geinzer does not explicitly teach further comprising: a frequency analyzer adapted to determine a frequency at which energy is being provided via the grid; a request generation subsystem that generates the requests received by the controller to include an indication of a rate of energy output sought from the first solar panels based on the frequency determined by the frequency analyzer. 
	However, Johal teaches a power regulation system comprising a frequency analyzer adapted to determine a frequency at which energy is being provided via the grid (see Fig. 7 and see [0032] “The power grid signal is then analyzed by a frequency deviation identification module 64. Frequency deviation identification module 64 determines a frequency deviation Δ for Δω from the power grid signal”), and a request generation subsystem (see [0026] AGC system) that generates the requests received by the controller to include an indication of a rate of energy output sought from the first solar panels based on the frequency determined by the frequency analyzer (see [0026]…” A secondary frequency control such as an automatic generation control (AGC) (not shown) is used in power generation system 10 to bring the frequency to an original value. It can be seen from FIG. 2 and equation 2 that the frequency can be changed in two ways 1) by increasing or decreasing the power generation (AGC as defined earlier) or 2) by decreasing or increasing the load (demand). In accordance with an embodiment of the present invention, a frequency control (which can participate as primary or secondary) system utilizing demand response is employed”; also, see [0034] …” Thus, the ramp rates are directly proportional to frequency deviations. In one embodiment, the relationship between the ramp rate and the frequency deviation may be determined by the system operator such that the demand response to frequency has the appropriate control gain when operating in conjunction with the AGC frequency deviation response. This will depend largely on the composition of generators participating in AGC and the percentage of secondary control that is provided by demand response”; also, see [0036]). 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Jain-Fujii-Matsuura-Geinzer’s combination as taught above to include a frequency analyzer adapted to determine a frequency at which energy is being provided via the grid, and a request generation subsystem that generates the requests received by the controller to include an indication of a rate of energy output sought from the first solar panels based on the frequency determined by the frequency analyzer as taught by Johal in order to provide frequency regulation in the power generation and distribution  system. 
	As to claim 58, this claim is the method claim corresponding to the system/apparatus claim 49 and is rejected for the same reasons mutatis mutandis.
As to claim 62, this claim is the non-transitory computer readable storage medium claim corresponding to the system/apparatus claim 49 and is rejected for the same reasons mutatis mutandis.
	As per claim 67, Jain-Fujii-Matsuura-Geinzer-Johal teaches the non-transitory computer readable storage medium of claim 59, Jain teaches the request/received indication of energy rate are received form the grid system or authority (see Fig. 1 requests 132), Johal further teaches wherein the received indication is received from an automatic generation control system operated by a grid balancing authority (see [0026] “…A secondary frequency control such as an automatic generation control (AGC) (not shown) is used in power generation system 10 to bring the frequency to an original value. It can be seen from FIG. 2 and equation 2 that the frequency can be changed in two ways 1) by increasing or decreasing the power generation (AGC as defined earlier) or 2) by decreasing or increasing the load (demand). In accordance with an embodiment of the present invention, a frequency control (which can participate as primary or secondary) system utilizing demand response is employed”; also, see [0033] “…the utility …”, the utility is a grid balancing authority [0034] …” Thus, the ramp rates are directly proportional to frequency deviations. In one embodiment, the relationship between the ramp rate and the frequency deviation may be determined by the system operator such that the demand response to frequency has the appropriate control gain when operating in conjunction with the AGC frequency deviation response. This will depend largely on the composition of generators participating in AGC and the percentage of secondary control that is provided by demand response”; also, see [0036]; see Fig. 7 and see [0032] “The power grid signal is then analyzed by a frequency deviation identification module 64. Frequency deviation identification module 64 determines a frequency deviation Δ for Δω from the power grid signal”).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Jain-Fujii-Matsuura-Geinzer-Johal’s combination as taught above to include wherein the received indication is received from an automatic generation control system operated by a grid balancing authority as taught by Johal in order to provide frequency regulation in the power generation and distribution  system by using the well-known AGC system. 
	As per claim 68, Jain-Fujii-Matsuura-Geinzer-Johal teaches the non-transitory computer readable storage medium of claim 67, Johal further teaches wherein the received indication is generated by the automatic generation control system based upon a determined frequency or a determined voltage at which energy is being provided via the electrical grid (see [0026] “…A secondary frequency control such as an automatic generation control (AGC) (not shown) is used in power generation system 10 to bring the frequency to an original value. It can be seen from FIG. 2 and equation 2 that the frequency can be changed in two ways 1) by increasing or decreasing the power generation (AGC as defined earlier) or 2) by decreasing or increasing the load (demand). In accordance with an embodiment of the present invention, a frequency control (which can participate as primary or secondary) system utilizing demand response is employed”; also, see [0034] “…Thus, the ramp rates are directly proportional to frequency deviations. In one embodiment, the relationship between the ramp rate and the frequency deviation may be determined by the system operator such that the demand response to frequency has the appropriate control gain when operating in conjunction with the AGC frequency deviation response. This will depend largely on the composition of generators participating in AGC and the percentage of secondary control that is provided by demand response”; also, see [0036]; see Fig. 7 and see [0032] “The power grid signal is then analyzed by a frequency deviation identification module 64. Frequency deviation identification module 64 determines a frequency deviation Δ for Δω from the power grid signal”).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Jain-Fujii-Matsuura-Geinzer-Johal’s combination as taught above to wherein the received indication is generated by the automatic generation control system based upon a determined frequency or a determined voltage at which energy is being provided via the electrical grid as taught by Johal in order to provide frequency regulation in the power generation and distribution system by using the well-known AGC system based on an analyzed signal which determined that frequency deviation exists in the grid.
 	As per claim 69, Jain-Fujii-Matsuura-Geinzer-Johal teaches the non-transitory computer readable storage medium of claim 67, Johal further teaches wherein the received indication is generated by the automatic generation control system based upon analysis of energy being delivered to and from the electrical grid ((see [0026] “...A secondary frequency control such as an automatic generation control (AGC) (not shown) is used in power generation system 10 to bring the frequency to an original value. It can be seen from FIG. 2 and equation 2 that the frequency can be changed in two ways 1) by increasing or decreasing the power generation (AGC as defined earlier) or 2) by decreasing or increasing the load (demand). In accordance with an embodiment of the present invention, a frequency control (which can participate as primary or secondary) system utilizing demand response is employed”; also, see [0034] “... Thus, the ramp rates are directly proportional to frequency deviations. In one embodiment, the relationship between the ramp rate and the frequency deviation may be determined by the system operator such that the demand response to frequency has the appropriate control gain when operating in conjunction with the AGC frequency deviation response. This will depend largely on the composition of generators participating in AGC and the percentage of secondary control that is provided by demand response”; also, see [0036]; see Fig. 7 and see [0032] “The power grid signal is then analyzed by a frequency deviation identification module 64. Frequency deviation identification module 64 determines a frequency deviation A for Aw from the power grid signal”). 
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Jain-Fujii-Matsuura-Geinzer-Johal’s combination as taught above to wherein the received indication is one generated by the automatic generation control system based upon analysis of energy being delivered to and from the grid as taught by . 
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (US 20130131884 in view of Fujii et al (JP 2015138912 as supported by the machine translation), Matsuura et al (US 20130328406), and Geinzer et al (US 8,914,158) as applied to claim 47 above, and further in view of Kentaro et al (JP 5477038 as supported by the machine translation provided).
	As per claim 51, Jain-Fujii-Matsuura-Geinzer teaches the apparatus of claim 47, but this combination does not teach wherein the range of available production rates is discounted from a theoretical maximum rate (the maximum limit is less than a rated or maximum capacity of the solar panel).
	However, Kentaro teaches a system for correcting an estimated power/power range available to be produced comprising wherein a range of available production rates is discounted from a theoretical maximum rate (see Page 3 par. 2 “page 3 par. 2 “the second step of obtaining the total predicted solar power generation amount, which is the total power generation amount when the solar power generator is clear, and the unbalanced predicted total power generation amount is the total predicted solar power generation amount. If the amount exceeds the limit, this unbalanced predicted total power generation will be reduced. Characterized in that it comprises a third step of correcting”; also, see page 3 par. 3 In this configuration, when the unbalanced predicted total power generation amount is equal to or greater than the solar radiation predicted total power generation amount, which is the total power generation amount during clear weather, correction is made so that the unbalanced predicted total power generation amount becomes small. Therefore, the possibility that the unbalanced predicted total power generation amount may greatly exceed the actual total power generation amount can be eliminated. The prediction target time is an arbitrary time during solar power generation”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Jain-Fujii-Matsuura-Geinzer’s combination as taught above to include correcting an estimated power/power range available to be produced, wherein a range of available production rates is discounted from a theoretical maximum rate as taught by Kentaro in order to avoid having an estimated power amount that would greater than the maximum theoretical capacity of a generator or power source (see page 3 par. 3 “In this configuration, when the unbalanced predicted total power generation amount is equal to or greater than the solar radiation predicted total power generation amount, which is the total power generation amount during clear weather, correction is made so that the unbalanced predicted total power generation amount becomes small. Therefore, the possibility that the unbalanced predicted total power generation amount may greatly exceed the actual total power generation amount can be eliminated. The prediction target time is an arbitrary time during solar power generation).  
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (US 20130131884 in view of Fujii et al (JP 2015138912 as supported by the machine translation), Matsuura et al (US 20130328406), and Geinzer et al (US 8,914,158) as applied to claim 52 above, and further in view of Kawano et al (US 20170018930).
	As per claim 53, Jain-Fujii-Matsuura-Geinzer teaches the method of claim 52, but it does not explicitly teach wherein the sentinel array of solar panels is smaller than the production array of solar panels.
	However, Kawano teaches that a second array of solar panel (see Fig. 1 last array 22 has less solar panels than the first array 22; also, see [0034] “the photovoltaic array 22 included in each power system managed by the power system management device 10 typically includes a plurality of strings 21, each of which contains a plurality of solar panels 20 connected in series. A photovoltaic array 22 may include a single string 21. In that case, the photovoltaic array 22 is directly connected to the corresponding power conditioner 30”.
	   Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Jain-Fujii-Matsuura-Geinzer’s combination as taught above to include the sentinel array of solar panels/second array smaller than the production array of solar panels/first array as taught by Kawano in order to produce different amount of power at different locations (it is common to see houses with different amount of solar panels due to space constraint or due to load being very low at that location. However, the power output of any solar panel can be estimated by knowing the size difference between the two arrays). 
Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (US 20130131884) in view of Fujii et al (JP 2015138912 as supported by the machine translation), Matsuura et al (US 20130328406), and Geinzer et al (US 8,914,158) and Johal et al (US 20130321040) as applied to claim 62 above, and further in view of McCullough et al (US 20160276834).
	As per claim 63, Jain-Fujii-Matsuura-Geinzer-Johal teaches the non-transitory computer readable storage medium of claim 62, But it does not explicitly teach wherein the generating is performed using a droop curve.
	However, McCullough teaches a frequency control system comprising generating rate of energy output/amount of power sought from power sources based on a determined frequency, wherein the generating is performed using a droop curve (see [0004] “FIG. 5 shows a typical generator droop control curve for a generator providing primary frequency control”, typical is conventional. Frequency control is regulated via a droop curve, wherein power sought from power sources is determined from the curve of frequency deviation and power output; also, see [0021] “whereas, for a generator droop control curve the output of the generator decreases with increasing frequency”).
Conclusion
 	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	Itaya (US 20140288725), teaches a solar power regulation system wherein upper and lower limits for an inverter or solar panels are established. 
	Gurudasani et al (US 20140214230) teaches a solar power regulation system wherein upper and lower limits for an inverter or solar panels are established, wherein 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117
	
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117